EXHIBIT 21 SUBSIDIARIES OF STANDARD MOTOR PRODUCTS, INC. Name State or Country of Incorporation Percent of Voting Securities Owned SMP Motor Products Limited Canada Motortronics, Inc. New York Standard Motor Products (Hong Kong) Limited Hong Kong Industrial & Automotive Associates, Inc. California Standard Motor Products de Mexico, S. de R.L. de C.V. (1) Mexico SMP Engine Management de Mexico, S. de R.L. de C.V. (1) Mexico SMP Four Seasons de Mexico, S. de R.L. de C.V. (1) Mexico Novo Products, Inc. Florida Forecast Trading Corporation Florida All of the subsidiaries are included in the consolidated financial statements of Standard Motor Products, Inc. (1) Standard Motor Products, Inc. owns 49,999 shares and Motortronics, Inc. owns 1 share of these companies.
